DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 24 is objected to because of the following informalities:  The term “caboxylic” appears to be a misspelling of the term “carboxylic” .  Appropriate correction is required.
Election/Restrictions
Applicant’s election without traverse of Group III and soft drink species, claims 17 and 18 in the reply filed on July 20, 2022 is acknowledged.
Claims 1-16 and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 20, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17, 18 and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17 and 23, the recitation “high solubility Stevia sweetener” renders the claim indefinite.  It is not clear what basis the solubility is measured.  Is the Stevia sweetener exhibit a certain degree of solubility in water, in a carbonated soft drink beverage or a liquid having a specific pH?  The term “high” in claim 17 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 17 and 23, the recitation “reduced sugar . . . added carbonated soft drink beverage” renders the claim indefinite because it is not clear on what basis the reduction is defined.  Is the term “reduced” associated with a specific sugar content?  Is the reduction compared to a carbonated soft drink beverage comprising a specific amount of sugar?
Regarding claim 17 and 23, the phrase “better flavor perception” renders the claim indefinite because it is not clear what attributes define “better flavor perception.”  
Regarding claims 17, 18 and 23, the recitations “compared to Reb D, Reb A and Reb B sweeteners used as a sole sweetener or di-blend of these sweeteners in a comparative beverage” and “compared to a Reb A sweetened cola beverage” respectively, render the claims indefinite.  It is not clear if the comparative beverages comprise, for example, Reb A in an amount equal to the amount of total Reb A, Reb B and Reb D in the inventive composition, or in some other amount; or if the di-blend is compared in a specific ratio to a specific ration of Reb A: Reb B: Reb D.  
Regarding claim 25, the recitation “to provide rounded sweetness, lower bitterness and lower aftertaste than associated with high intensity sweeteners in food and beverage applications”, renders the claim indefinite.  
First, it is not clear what properties define “rounded sweetness” versus sweetness.  Second, it is not clear how the comparison between the claimed carbonated soft drink comprising Reb A, Reb B and Reb D can be compared to any food and beverage comprising any high intensity sweetener add in any amount.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 18, 23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2008/0226770).
Regarding claims 17, 18, 23 and 25-27, Lee et al. disclose a reduced calorie (i.e., reduced sugar) carbonated soft drink comprising rebaudioside A, erythritol, at least one acid and additional sweetener, including steviol glycosides, i.e., at least one of rebaudioside A, rebaudioside B, rebaudioside C, rebaudioside D, rebaudioside E, stevioside, steviolbioside, dulcoside A, a Stevia rebaudiana extract, or mixture of any of them (Abstract, [0014]-[0017], [0027], claims 1 and 2). 
While Lee et al. disclose a soft drink comprising Reb A and at least one of a group of steviol glycosides including Reb B, C, D and E, the reference does not necessarily disclose a combination of Reb A, Reb B and Reb D.  However, given Lee et al. disclose suitable sweeteners and combinations of sweeteners are selected for the desired nutritional characteristics, taste profile for the beverage, mouthfeel and other organoleptic factors ([0022]), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have included any combination of additional sweeteners, including Reb B and Reb D, in the carbonated soft drink of Lee to obtain a desired sensory profile.  Moreover, the skilled artisan would have been motivated to adjust, in routine processing, the ratio of Reb A to Reb B to Reb D in the carbonated soft drink of Lee et al. to obtain desired sensory characteristics.
Lee et al. is silent with respect to high solubility Stevia and the process of obtaining the high solubility Stevia composition.  
Given Lee et al. a combination Reb A, Reb B and Reb D solubilized in a carbonated soft drink, the Stevia sweetener is considered soluble.   Even though product-by-process claims are limited by and define by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on the its method of production.  If the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Here, there is no evidence on the record demonstrating that the claimed soft drink, comprising a combination of Reb A, Reb B and Reb D produced by the claimed process displayed superior properties to the soft drink of Lee et al. comprising Reb A, Reb B and Reb D.
Given Lee et al. disclose a carbonated soft drink composition substantially similar to that presently claimed, inherently the drink would exhibit the claimed sweetness, flavor perception and overall preference as claimed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759